614 So. 2d 1133 (1993)
HARLEY HOTELS, INC., Etc., Petitioner,
v.
Jane DOE, Respondent.
No. 92-2088.
District Court of Appeal of Florida, Fifth District.
February 5, 1993.
*1134 David W. Henry of McDonough, O'Neal & O'Dell, Orlando, for petitioner.
Eric H. Faddis of Law Offices of Eric H. Faddis, P.A., Orlando, for respondent.
COBB, Judge.
Defendant herein, Harley Hotels, Inc., has petitioned for certiorari review of the trial court's non-final order granting the plaintiff's motion for leave to amend her complaint to add a claim for punitive damages.
We are constrained to deny certiorari review of an order permitting a claim for punitive damages. Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097 (Fla. 1987). In doing so, we acknowledge the defendant's valid concern regarding the extent of plaintiff's right to engage in discovery of defendant's financial resources. Nevertheless, we remind defendant that the supreme court has expressly approved the use of Rule 1.280(c) to limit such discovery. Tennant v. Charlton, 377 So. 2d 1169 (Fla. 1979).
CERTIORARI REVIEW DENIED.
COWART and GRIFFIN, JJ., concur.